EXHIBIT 10.3 AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT This Amendment No. 1 dated as of August 6, 2008 to that certain Employment Agreement (this “Amendment”), between Fund.com Inc. (formerly known as Meade Technologies Inc.), a Delaware corporation (the “Company”) and Raymond Lang, a New York resident (the “Executive”). W I T N E S S E T H WHEREAS, the Company and Employee are parties to that certain Employment Agreement dated December 20, 2007 (the “Original Agreement”). WHEREAS, the Executive and the Company desire to amend the Original Agreement as hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1. Effective as of the date hereof, the Original Agreement is hereby amended as follows: A. The references to the Company as “Meade Technologies Inc.” in the opening, Recital, Section 12 and the signature block shall be amended by replacing “Meade Technologies Inc.” with “Fund.com
